 



Exhibit 10.3

Description of Performance Criteria
Under the Annual Incentive Plan of the Company

The following is a description of certain terms of the Air Products and
Chemicals Annual Incentive Plan (the “Plan”) provided pursuant to paragraph
10(iii) of Item 601 of Regulation S-K, which requires a written description of
material terms and conditions of a compensatory plan not contained in a formal
document.

The Management Development and Compensation Committee of the Board of Directors
of the Company has determined that bonuses under the Plan for the fiscal year
will be payable based on a formula that takes into account growth in earnings
per share and return on equity. The maximum bonus pool for the fiscal year is
determined according to the formula. The Committee may determine to adjust
awards downward.

